DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 3, and 11 objected to because of the following informalities: 
Claim 1 and 3 each recite “the first fluid line” and “the second fluid line”. While clear in meaning, this is inconsistent antecedent basis with “two fluid lines”. This can be corrected by changing their recitations to –a (first/second) fluid line of the two fluid lines--. 
Claim 11 recites “a mean roughness depth Rz in accordance with DIN EN ISO 4287:1984 which is between 1 um and 63 um”. While it is understood that “between 1 um and 63 um” is ultimately required, it is unclear why “in accordance with DIN EN ISO 4287:1984”, or if the latter is necessary in the claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the coupling portions (3, 4) can be connected to at least one additional pair of fluid lines, wherein the coupling portions (3, 4) have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat (21) and a sealing member (14) which is constructed to cooperate with the valve seat 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 15 recites “wherein the coupling portions (3, 4) can be connected to at least one additional pair of fluid lines, wherein the coupling portions (3, 4) have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat (21) and a sealing member (14) which is constructed to cooperate with the valve seat (21), wherein the additional outflow prevention valve (20) comprises a hold-open element (16) which is constructed in the assembled state of the coupling portions (3, 4) to enable the fluid to flow through, wherein the additional outflow prevention valve (20) is constructed, in the separated state of the coupling portions (3, 4), to prevent an outflow of the fluid from at least one of the additional fluid lines”. From specification (page 9), this claim, as best understood, merely requires the coupling portion to be capable of being used in a second system where all other parts are identical to the first system. If so, it is unclear what the scope of this is, as this is understood to be self-evident. The drawings do not illustrate this claim in a distinguishing manner. For examination, this claim is seen to only require usability in a duplicate system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 9, 12, 16, 18, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 3719194).

Regarding claim 1, Anderson (FIG 1-5) discloses” A breakaway coupling for connecting two fluid lines, comprising a first coupling portion (10) which can be connected to the first fluid line (lower 32) and a second coupling portion (12, 14) which can be connected to the second fluid line (lower 32), having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 1 lines 44-47); 
b. at least one of the coupling portions (in both) has an outflow prevention valve (assembly of 34, 18, 54) having a valve seat (18, 35) and a sealing member (34) which is constructed to cooperate with the valve seat (see FIG 2), 
c. the outflow prevention valve has a hold-open element (54) which is constructed in the assembled state of the coupling portions (see FIG 1) to enable the fluid to flow through (see FIG 1), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the fluid lines (see FIG 2), 
e. the outflow prevention valve has a guide (inner wall of 12) which has play for the sealing member (34, see gap b/n 34 and 12 in FIG 1 and 2) and which is constructed in the closure position to allow an angular deviation of at least 0.20 degrees between an axial direction of the valve seat and an axial direction of the sealing member (while not explicitly illustrated, it is understood that the radial clearance allows a small degree [visibly greater than 0.2 degrees] of 
f. the breakaway coupling further has an anti-rotation safeguard (14, 15, 12) which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other (understood that rotation is prevented by 12 from being rotatable relative to 10 due to 15 being inserted into 14), wherein the anti-rotation safeguard has a securing element (15) which is arranged between the first coupling portion and the second coupling portion (between 10 and 14), characterized by the additional features: 
g. the valve seat (18) has an abutment face (upper face) for the sealing member (see FIG 2), 
h. in the region of the abutment face there is arranged a compensation element (35) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than either 18 or 34, as is standard in the art), wherein the compensation element is arranged between the valve seat and the sealing member (see FIGs) in such a manner that it prevents, in the region of the abutment face, direct contact between the valve seat and the sealing member (see FIGs).”

Regarding claim 3, Anderson (FIG 1-5) discloses “A breakaway coupling for connecting two fluid lines, comprising a first coupling portion (12) which can be connected to the first fluid line (upper 32) and a second coupling portion (10, 14) which can be connected to the second fluid line (lower 32), having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 1 lines 44-47); 

c. the outflow prevention valve has a hold-open element (54) which is constructed in the assembled state of the coupling portions (see FIG 1) to enable the fluid to flow through (see FIG 1), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the fluid lines (see FIG 2), 
e. the breakaway coupling further has an anti-rotation safeguard (14, 15, 12) which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other (understood that rotation is prevented by 12 from being rotatable relative to 10 due to 15 being inserted into 14), wherein the anti-rotation safeguard has a securing element (15) which is arranged between the first coupling portion and the second coupling portion (between 12 and 14), characterized by the additional features: 
f. the valve seat (18) has an abutment face (upper face) for the sealing member (see FIG 2), 
g. in the region of the abutment face there is arranged a compensation element (35) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than either 18 or 34, as is standard in the art).”

Regarding claim 6, Anderson (FIG 1-5) discloses “wherein the compensation element is connected to the valve seat (see FIGs), wherein the connection is carried out in a frictionally engaging or positive-

Regarding claim 7, Anderson (FIG 1-5) discloses “wherein the valve seat (18) has a groove (upper groove where 35 resides) which extends in a peripheral direction and in which the compensation element is inserted (see FIG 2).”

Regarding claim 9, Anderson (FIG 1-5) discloses “wherein the compensation element has a plastics material, in particular an elastomer material, or is formed therefrom (Column 3 line 59)”.

Regarding claim 12, Anderson (FIG 1-5) discloses wherein the outflow prevention valve (assembly of 34, 18, 54) is arranged on the second coupling portion (12, see FIG 1), wherein the hold-open element (54) in the assembled state of the coupling portions (FIG 1) is in abutment with an abutment face of the first coupling portion (abuts 10 via 60) and holds the valve member of the outflow prevention valve in an open position counter to a closure force (counter to 38).”

Regarding claim 16, Anderson (FIG 1-5) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), wherein the compensation element is preferably configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Anderson enables this scenario to occur; if 34 were to offset in FIG 2 while being seated against 18, resilient [as well as understood to be deformable] 35 would absorb some of the force on the overloaded 

Regarding claim 18, Anderson (FIG 1-5) discloses “wherein the valve seat (18) is constructed in a resilient manner so that a clamping action is applied to the compensation element which is inserted into the groove (screw 36 is driven down on 35, clamping it with 18 in what is understood to be a resilient manner).”

Regarding claim 21, Anderson (FIG 1-5) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), wherein the compensation element is preferably configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Anderson enables this scenario to occur; if 34 were to offset in FIG 2 while being seated against 18, resilient [as well as understood to be deformable] 35 would absorb some of the force on the overloaded side and deform to some degree [read on “compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation”]).”

Regarding claim 22, Anderson (FIG 1-5) discloses “wherein the material of the compensation elemen has a lower hardness than the material of the valve seat and than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than 18 and 34, as is standard in the art).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.

Regarding claim 11, Anderson does not explicitly state “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz in accordance with DIN EN ISO 4287:1984 which is between 1 um and 63 um.” 
	It would have been obvious, before the effective filing date, to design the mean roughness depth of the sealing member or valve seat of Anderson to be any desired amount, in this case “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz in accordance with DIN EN ISO 4287:1984 which is between 1 um and 63 um”, as the structure of the application is generally taught by Anderson, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components in line with industry standards.

Regarding claim 15 as best understood, Anderson may allow, but does not explicitly state “wherein the coupling portions can be connected to at least one additional pair of fluid lines, wherein the coupling portions have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat and a sealing member which is constructed to cooperate 
	In a scenario where this claim is not seen to be self-evident to Anderson, then it would be obvious to modify the system of Anderson such that “wherein the coupling portions can be connected to at least one additional pair of fluid lines, wherein the coupling portions have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat and a sealing member which is constructed to cooperate with the valve seat, wherein the additional outflow prevention valve comprises a hold-open element which is constructed in the assembled state of the coupling portions to enable the fluid to flow through, wherein the additional outflow prevention valve is constructed, in the separated state of the coupling portions, to prevent an outflow of the fluid from at least one of the additional fluid lines”, as duplicating parts to meet the same expected result (as best understood, first line system can perform features of the second line system presented in this claim) would be within routine skill in the art. One benefit would be to have a backup system ready for easy replacement.

Regarding claim 20, Anderson does not explicitly state “wherein the mean roughness depth Rz is between 4 um and 10 um.”
It would have been obvious, before the effective filing date, to modify the system of Anderson such that “wherein the mean roughness depth Rz is between 4 um and 10 um”, as the structure of the application is generally taught by Anderson, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components having a smooth surface with some friction present.

Claims 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Blume (US 8141849).

Regarding claims 8 and 19, Anderson is silent regarding “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A” and “wherein the hardness is in the range between 75 and 90 Shore-A.”
	However, Blume (FIG 1) teaches a valve seal 42, 44 (although in a different location, functionally analogous to “compensation element” of Anderson as it is an abutting seal) including an elastomeric material having a hardness of 75-85 Shore A hardness (Column 5 lines 45-47).
	Therefore it would have been obvious, before the effective filing date, to modify the material characteristics of the compensating element of Anderson such that “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A” and “wherein the hardness is in the range between 75 and 90 Shore-A”, as taught by Blume, as the structure of a sealing compensating member is disclosed by Anderson, and designing said member out of a preferred material or material composition to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a seal with improved resistance to stress-related damage. 

Regarding claim 10, Anderson is silent regarding “wherein the sealing member and/or the valve seat has/have a plastics material or a metal or is formed therefrom.”
However, Blume (FIG 1) teaches it is known in the art of valves (structurally analogous to Anderson) to construct the valve body (read on “sealing member’) and the valve seat from metal (Column 9 lines 27-45, the “metal-to-metal” being the valve body and seat).
.

Claims 1, 3-5, 11-17, and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 6997181) in view of Meyer (WO 2012163910, cited by applicant).

Regarding claim 1, Fletcher (FIGs 2-3) discloses “A breakaway coupling for connecting two fluid lines (64 and 32), comprising a first coupling portion (82) which can be connected to the first fluid line (32) and a second coupling portion (84, 92, 22) which can be connected to the second fluid line (32), having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 7 lines 1-5); 
b. at least one of the coupling portions (82, 84) has an outflow prevention valve (101, 30) having a valve seat (120) and a sealing member (104, 108, 118) which is constructed to cooperate with the valve seat (via 110), 
c. the outflow prevention valve (101, 30) has a hold-open element (30) which is constructed in the assembled state of the coupling portions (FIG 3) to enable the fluid to flow through (see FIG 3), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the fluid lines (see FIG 2), 

… 
characterized by the additional features: 
g. the valve seat (120) has an abutment face (face of 120) for the sealing member (via 110, see FIG 3), 
h. in the region of the abutment face there is arranged a compensation element (110) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching, that the seal 110 is of a more resilient [and therefore softer] material than either 108 or 120, as is standard in the art), wherein the compensation element (110) is arranged between the valve seat and the sealing member (see FIG 3) in such a manner that it prevents, in the region of the abutment face, direct contact between the valve seat and the sealing member (see FIG 3).”
Fletcher is silent regarding “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other, wherein the anti-rotation safeguard has a securing element which is arranged between the first coupling portion and the second coupling portion”.
However, Meyer (FIG 2-4) teaches a breakaway coupling analogous to Fletcher having a anti-rotation mechanism (3-4, 12 in FIGs 3-4) comprising a securing element 12, 13 arranged between the portions 3, 4 (also described in abstract).
Therefore it would have been obvious, at the time of filing, to modify the coupling of Fletcher with “an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other, wherein the anti-rotation safeguard has a securing element which is arranged between the first coupling portion and the second coupling portion”, as taught by Meyer, to provide a more secure coupling that would also reduce chances of the tube twisting after assembly.

Regarding claim 3, Fletcher (FIGs 2-3) discloses “A breakaway coupling for connecting two fluid lines (64 and 32), comprising a first coupling portion (82) which can be connected to the first fluid line (32) and a second coupling portion (84) which can be connected to the second fluid line (32), having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 7 lines 1-5); 
b. at least one of the coupling portions (82, 84) has an outflow prevention valve (101, 30) having a valve seat (120) and a sealing member (104, 108, 118) which is constructed to cooperate with the valve seat (via 110), 
c. the outflow prevention valve (101, 30) has a hold-open element (30) which is constructed in the assembled state of the coupling portions (FIG 3) to enable the fluid to flow through (see FIG 3), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the fluid lines (see FIG 2), 

f. the valve seat (120) has an abutment face (face of 120) for the sealing member (via 110, see FIG 3), 
g. in the region of the abutment face there is arranged a compensation element (110) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching, that the seal 110 is of a more resilient [and therefore softer] material than either 108 or 120, as is standard in the art), wherein the compensation element (110) is arranged between the valve seat and the sealing member (see FIG 3) in such a manner that it prevents, in the region of the abutment face, direct contact between the valve seat and the sealing member (see FIG 3).”
Fletcher is silent regarding “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other, wherein the anti-rotation safeguard has a securing element which is arranged between the first coupling portion and the second coupling portion”.
However, Meyer (FIG 2-4) teaches a breakaway coupling analogous to Fletcher having a anti-rotation mechanism (3-4, 12 in FIGs 3-4) comprising a securing element 12, 13 arranged between the portions 3, 4 (also described in abstract).
Therefore it would have been obvious, at the time of filing, to modify the coupling of Fletcher with “an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other, wherein the anti-rotation safeguard has a securing element which is arranged between the first coupling portion and the second coupling portion”, as taught by Meyer, to provide a more secure coupling that would also reduce chances of the tube twisting after assembly.

Regarding claim 4, Fletcher (FIGs 2-3) discloses “wherein the compensation element (110) is connected to the sealing member (see FIGs), wherein the connection is carried out in a frictionally engaging or positive-locking or materially engaging manner (connection in FIG 3 understood to utilize some amount of dimensional interference [due to resiliency of 110, read on “positive-locking”], frictional engagement, material engagement).”

Regarding claim 5, Fletcher (FIGs 2-3) discloses “wherein the sealing member has a groove (between 118 and 108, there is a shrunken annular groove where 110 resides) which extends in a peripheral direction (groove extends radially out) and in which the compensation element is inserted (see FIGs).”

Regarding claim 11, Fletcher/Meyer do not explicitly state “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz in accordance with DIN EN ISO 4287:1984 which is between 1 um and 63 um.” 
	It would have been obvious, before the effective filing date, to design the mean roughness depth of the sealing member or valve seat of Fletcher/Meyer to be any desired amount, in this case “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz in accordance with DIN EN ISO 4287:1984 which is between 1 um and 63 um”, as the structure of the application is generally taught by Fletcher/Meyer, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components in line with industry standards.

Regarding claim 12, Fletcher (FIGs 2-3) discloses “wherein the outflow prevention valve is arranged on the second coupling portion (101 is arranged on 84), wherein the hold-open element (30) in the 

Regarding claim 13, Meyer (FIG 2-4), as applied to claim 1, further teaches “wherein the securing element has a non-rotationally symmetrical securing ring (12, 13, see FIG 4) which forms a positive-locking connection (understood to be present in FIG 2) with the first coupling portion (3) and second coupling portion (4) (see FIG 4).”

Regarding claim 14, Meyer (FIG 2) further teaches “which has a locking ring (5) which engages in a first locking ring receiving member of the first coupling portion (3) and a second locking ring receiving member of the second coupling portion (4) and which can be disengaged by means of a defined separation force (abstract).”
	It would have been obvious, before the effective filing date, to further modify the coupling of Fletcher with “which has a locking ring which engages in a first locking ring receiving member of the first coupling portion and a second locking ring receiving member of the second coupling portion and which can be disengaged by means of a defined separation force”, as taught by Meyer, to provide further securement while also being easily decouplable.

Regarding claim 15 as best understood, Fletcher/Meyer may allow, but do not explicitly state “wherein the coupling portions can be connected to at least one additional pair of fluid lines, wherein the coupling portions have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat and a sealing member which is constructed to cooperate with the valve seat, wherein the additional outflow prevention valve comprises a hold-open 
	In a scenario where this claim is not seen to be self-evident to Fletcher/Meyer, then it would be obvious to modify the system of Fletcher/Meyer such that “wherein the coupling portions can be connected to at least one additional pair of fluid lines, wherein the coupling portions have at least one additional outflow prevention valve which is associated with the additional pair of fluid lines and which has a valve seat and a sealing member which is constructed to cooperate with the valve seat, wherein the additional outflow prevention valve comprises a hold-open element which is constructed in the assembled state of the coupling portions to enable the fluid to flow through, wherein the additional outflow prevention valve is constructed, in the separated state of the coupling portions, to prevent an outflow of the fluid from at least one of the additional fluid lines”, as duplicating parts to meet the same expected result (as best understood, first line system can perform features of the second line system presented in this claim) would be within routine skill in the art. One benefit would be to have a backup system ready in case of component failure.

Regarding claim 16, Fletcher (FIGs 2-3) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), and wherein the compensation element (110) is configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Fletcher enables this scenario to occur; if 101 were to offset in FIG 2 while being seated against 120, resilient [as well as understood to be deformable] 110 would absorb some of the force on the 

Regarding claim 17, Fletcher (FIGs 2-3) discloses ‘wherein the sealing member is constructed in a resilient manner (understood that 110 is tightly and resiliently assembled to 101 with some interference between 108 and 118) so that a clamping action is applied to the compensation element (axial interference understood to occur on 110 from the walls of 108 and 118, axial interference on both sides of 110 read on “clamping action”) which is inserted into the groove (see FIG 3).”

Regarding claim 20, Fletcher/Meyer do not explicitly state “wherein the mean roughness depth Rz is between 4 um and 10 um.”
It would have been obvious, before the effective filing date, to modify the system of Fletcher/Meyer such that “wherein the mean roughness depth Rz is between 4 um and 10 um”, as the structure of the application is generally taught by Fletcher/Meyer, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components having a smooth surface with some friction present.

Regarding claim 21, Fletcher (FIGs 2-3) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), and wherein the compensation element (110) is configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Fletcher enables this scenario to occur; if 101 were to offset in FIG 2 while being seated against 120, 

Regarding claim 22, Fletcher (FIGs 2-3) discloses “wherein the material of the compensation element has a lower hardness than the material of the valve seat and than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching, that the seal 110 is of a more resilient [and therefore softer] material than 108 and 120, as is standard in the art).”

Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher/Meyer in view of Blume.

Regarding claims 8-9 and 19, Fletcher/Meyer are silent regarding “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A”, “wherein the compensation element has a plastics material, in particular an elastomer material, or is formed therefrom”, and “wherein the hardness is in the range between 75 and 90 Shore-A.”
	However, Blume (FIG 1) teaches a valve seal 42, 44 (functionally analogous to “compensation element” of Fletcher) made of an elastomer material  (Column 6 lines 60-67) including a material having a hardness of 75-85 Shore A hardness (Column 5 lines 45-47).
	Therefore it would have been obvious, before the effective filing date, to modify the material characteristics of the compensating element of Fletcher/Meyer such that “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A”, “wherein the compensation element has a plastics material, in particular an elastomer material, or is formed 

Regarding claim 10, Fletcher/Meyer are silent regarding “wherein the sealing member and/or the valve seat has/have a plastics material or a metal or is formed therefrom.”
However, Blume (FIG 1) teaches it is known in the art of valves (structurally analogous to Fletcher/Meyer) to construct the valve body (read on “sealing member’) and the valve seat from metal (Column 9 lines 27-45, the “metal-to-metal” being the valve body and seat).
Therefore it would have been obvious, before the effective filing date, to modify the material used to make the sealing member and/or seat of Fletcher/Meyer such that “wherein the sealing member and/or the valve seat has/have a plastics material or a metal or is formed therefrom”, as taught by Blume, as the structure of a valve and seat are disclosed by Fletcher, and designing the structures out of a preferred material to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a material that is durable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Leason et al (US 5360413), Richards et al (US 4674525), Patzer (US 5578059), and Carmack (US 4763683).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753